DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of applicant’s election of the species of SEQ ID NO:4 with traverse.  The traversal is on the grounds that a search burden was not demonstrated and there is no evidence that the claims have achieved a separate status in the art, or would require a different field of search.  This has been considered but not found persuasive.  The examiner has not required a restriction separating any of the claims, so applicant’s arguments that the claims were not demonstrated to have a separate status in the art is moot.  Further, a simple accounting of the species of peptides encompassed by the original claims indicates 148 distinct species of peptides, each of which would require a separate search as stated in the previous Office action.  For these reasons, the election of species requirement is deemed proper and made FINAL.
Claims 1, 5, 13-15 and 18 have been amended.  Claim 21 has been added.  Claims 1-21 are pending and under consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 9, 16,  and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. Claims 1 and 5 recite a peptide comprising  SEQ ID NO:4, wherein the peptide is from 9 to 20 amino acids in length; and a peptide consisting of SEQ ID NO:4.  Claim 2 recited the feature that the peptide of claim 1 has the ability to bind to MHC I or MHC II and is capable of being recognized by CD4 and/or CD8 T cells when bound to the MHC.  Claim 9 recites a pharmaceutical composition comprising the peptide of claim 1.  Claim 16 recites a kit comprising the pharmaceutical composition of claim 9. The specification teaches that the inventive peptides exist in nature and were identified as being HLA ligands associated with cancer cells (pages 56-58). Thus, claims 1, 2, 5, 9, 16, 17 and 19 comprise natural products found in nature.   This judicial exception is not integrated into a practical application because the placement of the natural product in a pharmaceutical composition, such as in claim 9, does not alter its natural structure or function.  
The specification states:

A "pharmaceutical composition" is a composition suitable for administration to a human being in a medical setting. Preferably, a pharmaceutical composition is sterile and produced according to GMP guidelines”. 

Thus, the specification does not define a pharmaceutical composition beyond that of sterility and suitability for administration to a human in a medical setting.  It is noted that water can be used to solubilize the peptide of SEQ ID NO:4, and thus enable the sterile filtration of the composition.  The addition of water to the peptide fails to alter the natural structural or functional characteristics of the peptide.  
 Also, the placement of the pharmaceutical composition into a kit either in solution or in lyophilized form, with a second container containing a diluent or reconstituting solution, or one or more of a buffer, diluent, filter, needle or syringe, fails to alter the structural or functional natural characteristics of the peptide.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because placing the peptide into water for passage through a sterile filter, placing the sterile peptide in water into a container, or lyophilizing the sterile peptide in water solution and placing into a container, wherein the container is accompanied by a second container comprising a generic dilute, reconstituting solution, buffer, filter needle or syringe, adding a carrier or a stabilizer to the pharmaceutical composition does not add a meaningful limitation as it is merely a nominal or token extra-solution component of claims 9, 16, and 17, and is nothing more than an attempt to generally link the product of nature to a particular technological environment.
Claims 9, 16 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because making a sterile solution of a peptide in water and lyophilizing said peptide to provide the peptide in lyophilized form for storage are well-understood, conventional and routine functions in peptide chemistry.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 2 requires that the peptide of claim 1 has the ability to bind to an MHC-I or II molecule, and wherein said peptide, when bound to the MHC is capable of being recognized by CD4 and/or CD8 T cells.
The specification teaches that the peptide of SEQ ID NO: 4 is highly over-presented on tumors relative to normal tissues (page 107, Table 8). The specification teaches that SEQ ID NO:4 strongly binds to HLA-A2 (page 118, Table 10B).  The specification teaches the presence of SEQ ID NO:4 in various specific cancer types (page 20). 
When given the broadest reasonable interpretation “MHC II molecule” includes MHC II molecules, such as HLA-DR, -DP and DQ and “MHC I molecules” includes HLA-A*01, -A*03, -A*11, A*23 to A*34 and HLA-B alleles (Hurley et al, Tissue Antigens, 1997, Vol. 50, pp. 401-418, see Tables 1 and 2, pp. 404-410).  The specification teaches that SEQ ID NO: 4 binds to HLA-A*02 (page 13,second full paragraph).  The specification fails to provide any objective evidence that a peptide consisting of, or comprising SEQ ID NO: 4 is expressed in the context of other types of HLA molecules outside of HLA-A*02 on tumor cells or APC cells.  
	Claim 6 is drawn to a fusion protein comprising the peptide of claim 1 and  N-terminal amino acids of the HLA-DR antigen-associated invariant chain.
When given the broadest reasonable interpretation, “N-terminal amino acids of the HLA-DR” encompasses more than one amino acid from any location in the N-terminus of Ii and does not require that the amino acids are contiguous within the N-terminus of Ii.
The specification teaches the fusion protein comprising the peptide epitope and the 80 residues of the N-terminus of Ii.  The specification does not elaborate on the characteristics imparted to the peptide by virtue of fusion with the 80 N terminal residues of Ii.  Sandersen et al (PNAS, 1995, Vol. 92, pp. 7217-7221) teach the efficient presentation of endogenous antigens from Ii-fusion proteins wherein the highest level of antigen expression was obtained from the fusion protein comprising the first 80 residues of the N-terminus of Ii fused to the antigen (page 7219, lines 19-22).  The specification fails to teach how to use the genus of fusion proteins comprising SEQ ID NO:4 fused to less than the 80 N-terminal residues of Ii, or fused to non-contiguous amino acids of the N-terminus of Ii.  Thus, one of skill in the art would be subject to undue experimentation in order to make and use fusion proteins that encompassed less than the 80 N terminal residues of Ii.
Claim 12 is drawn to a peptide comprising SEQ ID NO:4, wherein said peptide includes at least one non-peptide bond or at least one D amino acid.  The specification teaches that SEQ ID NO:4 is expressed in some cancer types, binds to HLA-A*02, and has the ability to elicit T cell lines in vitro.  The art teaches that peptidomimetic analogues can be made comprising D amino acids or structural modifications such as partial retro-inversion, partial backbone reduction, partial N-methylation, partial N-hydroxylation and β amino acid substitution, but that all the modifications have the potential to alter MHC binding or T cell recognition (Croft and Purcell, Expert Review of Vaccines, 2011, Vol. 10, pp. 211-226, reference of the IDS filed 6/28/2019, see Table 1, page 213).  The art teaches that synthetic epitopes have the potential to generate unwanted reactivity (ibid, page 220, first column, lines 6-8 under the heading “Expert Commentary”).  Croft and Purcell teach that in the context of vaccination, peptide analogues should be able to induce cross-reactive immunity to the parental unmodified epitope in order to be therapeutically relevant (page 212, first column, lines 11-14).  When given the broadest reasonable interpretation, claim 4 encompasses derivatives of SEQ ID NO:4, wherein the peptide comprising SEQ ID NO:4  includes any number of structural modifications introducing non-peptide bonds, wherein the resulting peptide has lost the ability to bind HLA-A*02 and/or has lost or reduced the ability to be recognized by human T cell receptors, and/ or has lost the ability to elicit T cells that cross react with the native SEQ ID NO:4 epitope.  The specification fails to teach a use for such peptides.  One of skill in the art would therefore be subject to undue experimentation in order to use the broadly claimed peptides of claim 4. .

Claim 11 requires in part a pharmaceutical composition comprising SEQ ID NO:4 and  adjuvants which are sunitinib or bevacizumab.
The prior art teaches the use of anti-CD40 antibody, imiquimod, resiquimod, GM-CSF, cyclophosphamide, IFN-alpha, IFN-beta, CpG oligonucleotide and derivatives, poly (I:C) and derivatives, RNA, sildenafil, particulate formulations with PLG, virosomes, II-1,11-2,11-4,11-7, 11-12,11-13,11-15,11-21 and 11-23 as immunoadjuvants to vaccine compositions. Neither the specification nor the prior art provide objective evidence on the use of sunitinib or bevacizumab as an immunoadjuvant. Sunitinib is an inhibitor of VEGFR2 and PDGFRP that is used as an antineoplastic agent in the treatment of gastrointestinal stromal tumors and renal cell carcinoma. Bevacizumab is an anti-VEGF monoclonal antibody used to inhibit pathologic angiogenesis. There are no teachings in the specification or any art of record linking binding to VEGF, or inhibition of VEGFR2 or PDGFRP with the property of being an immunoadjuvant. One of skill in the art would be subject to undue experimentation in order to carry out the method of claim 8 or use the composition of claim 25 comprising sunitinib or bevacizumab as an adjuvant.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 9-11, 16-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,180,532. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 5 and 9-11 are anticipated by the patent claims and instant claims 2, 16 and 17 are obvious over the patent claims. 
Claims 1-4 of the ‘532 patent teach a pharmaceutical composition comprising a peptide consisting of SEQ ID NO:4 and SEQ ID NO:4 in the form of a pharmaceutically acceptable salt which meets the limitations of claim 5 and the limitation of claims 1, 3 and 9 as requiring a peptide consisting of 9 amino acids, and a pharmaceutical composition.  Claim 1 of the patent teaches that SEQ ID NO:4 is capable of inducing a T cell response to cancer in a HLA-A*02 positive patient and claim 2 of the patent specifies that the T cell response is a cytotoxic T cell response, which renders obvious instant claim 2.  Claim 1 of ‘532 teaches that the pharmaceutical composition also comprises an adjuvant and claim 3 of ‘532 teaches the adjuvants of instant claim 11, thereby anticipating instant claims 9-11, 18 and 21.
Instant claims 16 and 17  drawn in part to a container comprising the pharmaceutical composition of claim 9 in a solution, and further comprising a needle and syringe are obvious over the claims of the patent because it would be obvious to place the pharmaceutical composition in a container for storage and have a diluent, needle and syringe for removing aliquots of the solution in order to administer to the HLA-A*02 positive  of the ‘532 patent.

Allowable Subject Matter
Claims 13-15 allowed.
Claims 4, 7, 8, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643